DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/17/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being anticipated by Lattner et al. US 20080275513 A1 “Lattner” and further in view of Kappus et al. US 20160057525 A1 “Kappus” and Ball et al. US 6217508 B1 “Ball”.
In regard to claim 1, Lattner teaches “A system for use in diagnosing vestibular otolith function comprising:” [Abstract, 0034] “a focused ultrasonic generator that is configured to target acoustic radiation force to a selected otoconial mass within a patient’s inner ear […]” [Claim 1, Claim 2, 0035, 0042, 0062]; and “a response capture device that is configured to capture patient response to the acoustic radiation force being applied to the selected otoconial mass […]” [0035, 0050].
In regard to a system for use in diagnosing vestibular otolith function, Lattner discloses “An apparatus and method in which the portions of the labyrinth are associated with the labyrinthine sense and/or the nerves associated therewith are stimulated to perform at least one of the following functions: augment or control a patient’s respiratory function, open the patient’s airway, induce sleep, and/or counteract vertigo” [Abstract]. In this case, the “receptors of the labyrinth associated with the 
In regard to a focused ultrasonic generator that is configured to target acoustic radiation force to a selected otoconial mass within a patient’s inner ear, Lattner discloses “A vestibular stimulation system comprising: a power supply; a stimulation element operatively coupled to the power source and adapted to provide stimulation energy to at least a portion of a vestibular system” [Claim 1] and “wherein the stimulation element is one of: an electrode, a mechanism that generates a mechanical motion as the stimulation energy, a sonic emitter, an ultrasonic emitter […]” [Claim 2]. Additionally, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following components: a stimulation element 32 that performs the actual stimulation of the tissue” [0035]. Furthermore, Lattner discloses “The present invention also contemplates stimulating the vestibular area 
In regard to a response capture device that is configured to capture patient response to the acoustic radiation force being applied to the selected otoconial mass, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following three components: a stimulation element 32 that performs the actual stimulation of the tissue, a sensor 34 to detect a physiological condition of the patient and a power/control unit 36 that receives the signals provided by sensor 34 […]” [0035]. Since “the present invention contemplates using any sensor that is capable of detecting or monitoring a 
Lattner does not teach “wherein the acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions” or “as they relate to different directions of stimulation, including the specified direction”.
Kappus teaches “wherein the acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions” [0094, FIG. 10], “as they relate to different directions of stimulation, including the specified direction” [0094].
In regard to the acoustic radiation force being applied at a specified direction, the specified direction selected from multiple possible directions corresponding to different directions of stimulation, Kappus discloses “In order to optimize directionality of the ultrasonic waves emitted from emitters 60a, 60b, emitters 60a, 60b can be implemented on an adjustable base or enclosure. FIG. 10 illustrates left and right portions of ultrasonic headphone system 146a, 146b directed to left and right ears of user 150. For example, emitters 60a, 60b may be mounted onto a ball joint that can be rotated within a socket in each of housings/enclosures 146a, 146b of ultrasonic headphone system 140, and held in place via a friction fit. […] It should be noted that nearly any type of adjustable mechanism may be used to allow for adjusting and setting emitters 60a, 60b in a desired position and orientation relative to the ears/ear canals of a user. Accordingly, emitters 60a, 60b may be configured to be adjustable in one or more directions simultaneously, e.g., horizontally, vertically, pitched, rolled, etc. and/or mounted in any desired position or orientation” [0094]. In this case, the emitters 60a and 60b constitute focused ultrasonic generators because they emit ultrasonic waves and can be adjusted to a desired position relative to the ear canals of the patient. Furthermore, once in the desired position and orientation, under broadest reasonable interpretation, the emitters 60a, 60b can emit the ultrasonic waves in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Lattner so as to include the acoustic radiation force being applied at a specific direction as disclosed in Kappus in order to allow the acoustic radiation force to reach a specific location within the inner ear of the patient. By having ultrasonic emitters (i.e. 60a, 60b of Kappus) that can be adjusted to a desired position and orientation relative to the ear canals of the patient, the ultrasonic waves (i.e. acoustic radiation force) can be directed to a specific location within the inner ear of the patient such as an otoconial mass (i.e. utricle or saccule). Combining the prior art elements according to known techniques would yield the predictable result of directing ultrasonic waves to a location within the inner ear.
The combination of Lattner and Kappus does not teach “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle”. 
Ball teaches “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle” [Column 1, Line 41-47].
In regard to the focused ultrasonic generator directing ultrasonic energy toward a vestibular saccule to the substantial exclusion of a vestibular utricle, Ball discloses “Lernhardt et al. describes a sound-bridge for transferring ultrasonic vibratory signals to the saccule via the human skull and independent of the inner ear. Because the ultrasonic vibrations are transmitted directly to the bones of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include directing ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle as disclosed in Ball in order to allow one of the vestibular otolith organs to be stimulated. By only stimulating one of the vestibular organs at a time, the physician can assess the functionality of the stimulated organ. Therefore, the physician can determine whether or not the saccule is functioning properly. Combining the prior art elements according to known techniques would yield the predictable result of stimulating the vestibular saccule such that its functionality can be assessed.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner, Likewise, Lattner teaches “wherein the response capture device measures vestibular-evoked brainstem response” [0071, 0072].
In regard to a vestibular-evoked brainstem response, Lattner discloses “sensor 34 in this embodiment can detect the electrical/neural activity of a patient associated with a patient's respiration” [0071]. Furthermore, Lattner discloses “stimulation is provided to the vestibular system in synchronization with the patient's breathing, so that stimulation of vestibular nerve 42 occurs at an appropriate time to coincide with the onset of an inspiration […] induce a stimulation in the target tissue and the time it may take for the excitation of the vestibular nerve to travel to the portions of the body, 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner, Likewise, Lattner teaches “wherein the response capture device measures body movements or sway” [0019, 0109].
In regard to measuring body movements or sway, Lattner discloses “Preferably, a sensor detects the motion of the patient and/or the unusual activity from the nerves in the inner ear and causes the vestibular stimulation system of the present invention to compensate for this motion and/or unusual neural activity by stimulating the vestibular system in such a manner so as to mask out the signals indicative of spinning and/or the unusual neural signals” [0019]. Furthermore, Lattner discloses “the sensation of rocking also refers to the sensation of side to side, lateral or a swaying movement, as well as a combination of back and forth and sided to side motion, which can be considered a circular motion” [0109]. This rocking sensation can be induced within the patient through the activation of the vestibular stimulating system. Therefore, the sensor (i.e. the response capture device) can measure body movements or sway.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, Lattner teaches “wherein a signal from the response capture device is used in a feedback loop to control a physiological response by adjusting the acoustic radiation force” [0051].

In regard to claim 14, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, Lattner teaches “wherein the feedback loop is used to control body posture, balance, or sway” [0051, 0111, 0112, 0100, and 0109].
In regard to the feedback loop, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the 
In regard to controlling body posture, balance or sway, Lattner discloses “The present invention contemplates counteracting vertigo and/or dizziness by stimulating the vestibular system in an offsetting fashion to, in effect mask out or block the neural transmissions that the brain would otherwise interpret at dizziness or a vertigo sensation” [0111]. Vertigo is a balance disorder [0112], therefore the act of counteracting vertigo by blocking the neural transmissions to the brain would allow for the patient to have better control of their balance. Thus, under broadest reasonable interpretation, a feedback loop would have to be present in order to control this counteraction of vertigo. Furthermore, Lattner discloses “one object of this embodiment of the present invention is to simulate rocking for the purpose of inducing sleep, a further variation of this embodiment of the present invention contemplates detecting when the patient has fallen asleep and automatically discontinuing the rocking type stimulation” [0100]. In this case the term rocking “also refers to the sensation of side to side, lateral or a swaying movement, as well as a combination of back and forth and side to side motion, which can be considered a circular motion” [0109], therefore this rocking is a form of sway that can be controlled. Since this embodiment can detect when the patient has fallen asleep and discontinue the rocking type stimulation (i.e. swaying), under broadest reasonable interpretation there is a feedback loop to control sway.
In regard to claim 16, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, Lattner teaches “wherein the feedback loop is used treat attacks of vertigo” [0019, 0051].

In regard to claim 17, Lattner teaches “A method for analyzing vestibular otolith function comprising: stimulating, with a targeted acoustic radiation force, a selected otoconia within a patient’s inner ear with an ultrasonic energy from a focused ultrasonic generator; stimulating a vestibular utricle to a substantial exclusion of a saccule; and capturing a patient response to the targeted acoustic radiation force being applied in the specified direction” [Claim 8, 0062, 0042, 0018, 0063, FIG. 5, 0042 0035, 0050].
In regard to a method for analyzing vestibular otolith function, Lattner teaches “A vestibular stimulation method comprising: providing a stimulation energy to at least a portion of a vestibular system of a patient; and controlling an application of the stimulation energy to at least a portion of a vestibular system of such a patient so as to counteract vertigo or dizziness by masking out signals from the vestibular system of such a patients” [Claim 8]. Furthermore, since the “present invention contemplates stimulating one or more locations in the inner ear associated with the labyrinthine sense, 
In regard to stimulating, with a targeted acoustic radiation force, a selected otoconia within a patient’s inner ear, Lattner discloses “providing a stimulation energy to at least a portion of a vestibular system of a patient” [Claim 8]. Furthermore, Lattner discloses “The present invention also contemplates stimulating the vestibular area or specific sites within this area using a sonic or ultrasonic device that delivers stimulation on a carrier wave” [0042]. Otoconia by definition include the utricle and saccule within the inner ear of a patient. The vestibular system includes the otolith organs of the utricle and saccule in addition to three semicircular canals. Additionally, ultrasonic emitters (i.e. ultrasonic generators) are configured to emit ultrasonic (i.e. acoustic) waves which interact with tissue and/or organ systems to produce an acoustic radiation force. Since the stimulation energy is provided to at least a portion of the vestibular system (i.e. the utricle, saccule, etc.) and the stimulation can be performed using an ultrasonic device (i.e. an focused ultrasonic generator), under broadest reasonable interpretation, the method involves stimulating, with a targeted acoustic radiation force, a selected otoconia within a patient’s inner ear.
In regard to the acoustic radiation force being applied at a specified direction, the specified direction selected from multiple possible directions, Lattner discloses “As noted above, the present invention contemplates stimulating one or more locations in the inner ear associated with the labyrinthine sense, in addition to or in place of direct stimulation of the vestibular nerve and its branches, as shown in FIGS. 2, 3 and 4, in order to provide a therapeutic benefit” [0062]. In order for one or more locations in the inner ear to be stimulated, the acoustic radiation force had to have been applied at a specified direction, selected from multiple possible directions. Therefore, under broadest reasonable interpretation, the acoustic radiation force emitted by the ultrasonic emitter (i.e. generator) 
In regard to stimulating a vestibular utricle to a substantial exclusion of a saccule, Lattner discloses “locations on one or more of the semicircular canal(s), saccules, and/or utricles can be stimulated so as to cause a back and forth flow of the fluid in the semicircular canal to create the rocking sensation” [0018]. Since one or more location on the utricle can be stimulated, under broadest reasonable interpretation the ultrasonic generator can be configured to direct ultrasonic energy towards a vestibular utricle. Furthermore, Lattner discloses “In addition, FIG. 5 illustrates electrodes or pressure application devices 64, 66 and 68 provided on an ampullae 46b, and portions of utricle 46c for stimulating these structures” [0063]. Since the electrodes can be provided on portions of utricle 46c” [0063]. As shown in FIG. 5, the electrodes or pressure application devices are located on the ampullae 46b and the utricle 46c and not on the saccule 46d. Since “stimulating the vestibular area or specific sites within this area using a sonic or ultrasonic device that delivers stimulation on a carrier wave typically above 20,000 Hz” [0042], the utricles can be stimulated and electrodes can be provided on portions of the utricle so as to stimulate them, under broadest reasonable interpretation, the focused ultrasonic generator can be configured to direct an ultrasonic energy towards a vestibular utricle to a substantial exclusion of a saccule.
In regard to capturing a patient response to the acoustic radiation force being applied to the target otolith organ in the specified direction, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following three components: a stimulation element 32 that performs the actual stimulation of the tissue, a sensor 34 to detect a physiological condition of the patient and a power/control unit 36 that receives the signals provided by sensor 34 […]” [0035]. Since “the present invention contemplates using any sensor that is capable of detecting or monitoring a characteristic of the patient of interest” [0050], under broadest reasonable interpretation the sensor 34 constitutes a 
Lattner does not teach “wherein the targeted acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions”.
Kappus teaches “wherein the targeted acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions” [0094, FIG. 10].
In regard to the acoustic radiation force being applied at a specified direction, the specified direction selected from multiple possible directions corresponding to different directions of stimulation, Kappus discloses “In order to optimize directionality of the ultrasonic waves emitted from emitters 60a, 60b, emitters 60a, 60b can be implemented on an adjustable base or enclosure. FIG. 10 illustrates left and right portions of ultrasonic headphone system 146a, 146b directed to left and right ears of user 150. For example, emitters 60a, 60b may be mounted onto a ball joint that can be rotated within a socket in each of housings/enclosures 146a, 146b of ultrasonic headphone system 140, and held in place via a friction fit. […] It should be noted that nearly any type of adjustable mechanism may be used to allow for adjusting and setting emitters 60a, 60b in a desired position and orientation relative to the ears/ear canals of a user. Accordingly, emitters 60a, 60b may be configured to be adjustable in one or more directions simultaneously, e.g., horizontally, vertically, pitched, rolled, etc. and/or mounted in any desired position or orientation” [0094]. In this case, the emitters 60a and 60b constitute focused ultrasonic generators because they emit ultrasonic waves and can be adjusted to a desired position relative to the ear canals of the patient. Furthermore, once in the desired position and orientation, under broadest reasonable interpretation, the emitters 60a, 60b can emit the ultrasonic waves in a specified direction that was selected from multiple possible directions. Additionally, as shown in FIG. 10, the emitters 60a and 60b are implemented in the form of headphones (i.e. mounted to the left and right portions 146a, 146b), therefore, the emitters can emit ultrasonic waves that are directed to the inner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lattner so as to include the acoustic radiation force being applied at a specific direction as disclosed in Kappus in order to allow the acoustic radiation force to reach a specific location within the inner ear of the patient. By having ultrasonic emitters (i.e. 60a, 60b of Kappus) that can be adjusted to a desired position and orientation relative to the ear canals of the patient, the ultrasonic waves (i.e. acoustic radiation force) can be directed to a specific location within the inner ear of the patient such as an otoconial mass (i.e. utricle or saccule). Combining the prior art elements according to known techniques would yield the predictable result of directing ultrasonic waves to a location within the inner ear.
In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, Lattner teaches “further comprising a feedback control loop where the targeted acoustic radiation force is adjusted based on the patient response for the purpose of controlling the patient response” [0051].
In regard to a feedback control loop, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the ultrasonic stimulus (i.e. the targeted acoustic radiation force) in order to control the physiological 
Claims 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner” and Kappus et al. US 20160057525 A1 “Kappus” and Ball et al. US 6217508 B1 “Ball” as applied to claims 1, 3, 5, 11, 14, 16-17 and 20  above, and further in view of Galea et al. US 20160007921 A1 "Galea".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lattner teaches “The system as recited in claim 1, wherein the response capture device measures” [0034, 0050].
In regard to a response capture device that is configured to measure patient responses, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following three components: […] a sensor 34 to detect a physiological condition of the patient” [0034]. Since “the present invention contemplates using any sensor that is capable of detecting or monitoring a characteristic of the patient of interest” [0050], under broadest reasonable interpretation the sensor (i.e. response capture device) can be configured to capture the patient response to the ultrasonic energy generated by the ultrasonic generator (i.e. the stimulation element).
The combination of Lattner, Kappus and Ball does not teach that the response capture device “measures vestibular-evoked myogenic potentials”.
Galea teaches that the response capture device “measures vestibular-evoked myogenic potentials [0046, 0016].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball so as to include a response capture device capable of measuring vestibular-evoked myogenic potentials as disclosed in Galea in order to evaluate the functionality of the otolith system within the inner ear. When patients have damage to the otolith system they often experience dizziness and decreased situational awareness which makes them more prone to falls [Galea: 0046]. By detecting vestibular-evoked myogenic potentials, a physician can determine whether or not the otoliths are functioning properly. Should a response be aberrant or absent this would indicate that the patient has an otolith system that is not functioning properly. With this information in mind, the physician can then recommend a treatment to help restore some if not all of the functionality of the otolith system. 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lattner teaches “The system as recited in claim 1, wherein the response capture device measures” [0034, 0050].

The combination of Lattner, Kappus and Ball does not teach that the response capture device “measures eye movement”.
Galea teaches that the response capture device “measures eye movement” [0044].
In regard to measuring eye movement, Galea discloses “System 10 may also perform ocular metric evaluation test. To do this, display device 24 displays a moving target, e.g., moving target 98, FIG. 7, to the user and the user is asked to follow the target with his or her eyes to the best of his or her ability while keeping the head stationary. At least one camera 30 monitors the motion of the eye movement of the user” [0044]. Since the at least one camera monitors the eye movement of the user, under broadest reasonable interpretation, the at least one camera acts as a response capture device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball so as to include a response capture device capable of measuring eye movement as disclosed in Galea in order to evaluate oculometric function in conjunction with vestibular function. When the vestibular system is not functioning properly it can lead to dizziness which can impact the visual system of the patient. Since the vestibular and visual systems are linked, it is likely that damage to at least one of these systems, would impact the other. By monitoring the eye movement in conjunction with their balance with an accelerometer as noted in FIGS. 1A-1C of Galea, the physician can determine whether or not the patient 
In regard to claim 13, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Lattner discloses “The system recited in claim 11, wherein the feedback loop is used” [0051].
In regard to a feedback loop being used to control the physiological response, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the ultrasound stimulus from the ultrasonic generator in order to control the physiological response (i.e. function). Since the power/control device can receive the signal from the capture device and control the application of stimulation energy applied by the stimulation element, under broadest reasonable interpretation, the power/control device is capable of acting as a feedback loop.
The combination of Lattner, Kappus and Ball does not teach that the feedback loop is used to “control eye movements”.
Galea teaches that the feedback loop is used to “control eye movements” [0040, 0033, and 0035].
In regard to eye movement, Galea discloses “To perform a vestibular ocular reflex (VOR) test, system 10 measures the motion of head 14 using accelerometer 28 and the motion of the eyes using at least one camera 30 when the user is presented a moving visual target and is instructed to follow the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball so as to include a response capture device capable of measuring eye movement as disclosed in Galea in order to evaluate oculometric function in conjunction with vestibular function. When the vestibular system is not functioning properly it can lead to dizziness which can impact the visual system of the patient. Since the vestibular and visual systems are linked, it is likely that damage to at least one of these systems, would impact the other. By monitoring the eye movement in conjunction with their balance with an accelerometer as noted in FIGS. 1A-1C of Galea, the physician can determine whether or not the patient has a functioning vestibular system based on whether or not the patient’s balance is maintained during a moving visual field test.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner”, Kappus et al. US 20160057525 A1 “Kappus”, Ball et al. US 6217508 B1 “Ball” as applied to claims 1, 3, 5, 11, 14, 16-17 and 20  above, and further in view of Kirby US 20070167985 A1 “Kirby”. 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Lattner, Kappus and Ball does not teach “further comprising a biometric tracking device configured to track a biometric attribute of a patient, wherein the focused ultrasonic generator is configured to activate in response to a detected biometric attribute”.
Kirby teaches “further comprising a biometric tracking device configured to track a biometric attribute of a patient, wherein the ultrasonic generator is configured to activate in response to a detected biometric attribute” [0035].
In regard to a biometric tracking device, Kirby discloses that the “Response module 34 may include one or more devices that detect one or more physiological functions of the patient and provides this information to power/control unit 36. […] examples of suitable devices for use with the present invention include devices capable of monitoring a vascular tone, a core temperature, a metabolic function, a pulse shape, a galvanic skin response, a heart rate variability, a baroreceptor sensitivity, a body weight, a muscle sympathetic nerve activation, a pupillary dilation, peristaltic movement of materials through the patient's digestive system, or a blood pressure of the patient” [0035]. These parameters that can be monitored constitute biometric attributes. Since the response module may include one or more devices that can detect/monitor one or more physiological functions, such as heart rate variability and blood pressure, under broadest reasonable interpretation, the response module constitutes a biometric tracking device.
In regard to the ultrasonic generator being configured to activate in response to a detected biometric attribute, Kirby discloses “in order to elicit the desired response from the hypothalamus, response module 34 may monitor one or more physiological functions regulated by the hypothalamus in response to the stimulation applied to the vestibular system of the patient so that the response of the hypothalamus may be implemented in a feedback manner to "tune" the stimulation applied by vestibular stimulation system 30” [0059]. Since the stimulation that is applied to the vestibular system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball so as to include a biometric tracking device as disclosed in Kirby in order to control the activation of the ultrasonic generator. The hypothalamus secretes hormones which stimulate or inhibit specific functions within the body. Some of these functions include regulating heart rate and blood pressure as well as body temperature. The vestibular system influences the hypothalamus indirectly, thus a response of the hypothalamus to a given application of stimulation to the vestibular system may be a function of the individual brain functions of the patient [Kirby: 0059]. Therefore, by monitoring the biometric attributes, the functioning of the hypothalamus can be determined and used to regulate the activity of the ultrasonic device. Should the hypothalamus be producing hormones at a fast enough rate, the ultrasonic generator may not need to be activated as often.  
In regard to claim 15, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, combination of Lattner, Kappus and Ball does not teach “wherein the feedback loop is used to restore, amplify, or otherwise evoke vestibular sensation”.
Kirby teaches “wherein the feedback loop is used to restore, amplify, or otherwise evoke vestibular sensation” [0059, 0006].
In regard to the feedback loop, Kirby teaches “in order to elicit the desired response from the hypothalamus, response module 34 may monitor one or more physiological functions regulated by the hypothalamus in response to the stimulation applied to the vestibular system of the patient so that the response of the hypothalamus may be implemented in a feedback manner to "tune" the stimulation applied by vestibular stimulation system 30” [0059]. Since the stimulation applied to the vestibular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball such that the feedback loop could be used to restore, amplify or otherwise evoke vestibular sensation as disclosed in Kirby in order to stimulate the vestibular system of a patient such that balance is maintained during head motion. When the vestibular system does not function properly, a patient can experience dizziness which makes them more prone to experience sway and potentially fall as a result. Being able to activate the ultrasonic generator to provide a stimulation to the vestibular system would allow for the restoration or amplification of vestibular sensation in order to counteract the sway and therefore allow the patient to maintain their balance and avoid falling. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner”, Kappus et al. US 20160057525 A1 “Kappus” and Ball et al. US 6217508 B1 “Ball” as applied to claims 1, 3, 5, 11, 14, 16-17 and 20  above, and further in view of Tyler et al. US 20150343242 A1 “Tyler”.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lattner teaches “wherein the focused ultrasonic generator is configured to generate ultrasonic energy” [Abstract, 0034, 0035, 0042].

In regard to an ultrasonic generator being configured to generate ultrasonic energy, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following components: a stimulation element 32 that performs the actual stimulation of the tissue” [0035]. Furthermore, Lattner discloses “The present invention also contemplates stimulating the vestibular area or specific sites within this area using a sonic or ultrasonic device that delivers stimulation on a carrier wave” [0042]. Since the stimulation is delivered on a carrier wave, under broadest reasonable interpretation the ultrasonic generator is configured to generate ultrasonic energy.
The combination of Lattner, Kappus and Ball does not teach that the ultrasonic energy generated by the focused ultrasonic generator is “at 1-10 MHz”.
Tyler teaches that the ultrasonic energy generated by the focused ultrasonic generator is “at 1-10 MHz” [0038, 0067].
2), high frequency ultrasound (greater than about 1 MHz)” [0067]. Since high frequency ultrasound is greater than about 1 MHz and the acoustic energy typically has a frequency in the range from 100 KHz to 10 MHz, under broadest reasonable interpretation, the ultrasonic generator can generate ultrasonic energy at 1-10 MHz”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball such that it includes an ultrasonic generator capable of generating ultrasonic energy at 1-10 MHz as disclosed in Tyler in order to stimulate the vestibular system with high frequency ultrasound. Acoustic frequencies greater than about 1 MHz have been previously shown to be effective in ultrasound imaging and ultrasound neuromodulation [Tyler: 0068]. Therefore, since neuromodulation and the vestibular system are closely linked, under broadest reasonable interpretation, applying ultrasonic energy at frequencies between 1-10 MHz would stimulate the vestibular system. Additionally, one skilled in the art could determine which frequencies within this range provide the optimal stimulation to the vestibular system through measuring the sway, balance etc. of the patient in response to stimulation.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Lattner teaches “wherein the focused ultrasonic generator is configured to generate ultrasonic energy” [Abstract, 0034, 0035, 0042].
In regard to the system of claim 1, Lattner discloses “An apparatus and method in which the portions of the labyrinth are associated with the labyrinthine sense and/or the nerves associated therewith are stimulated to perform at least one of the following functions: augment or control a 
In regard to an ultrasonic generator being configured to generate ultrasonic energy, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following components: a stimulation element 32 that performs the actual stimulation of the tissue” [0035]. Furthermore, Lattner discloses “The present invention also contemplates stimulating the vestibular area or specific sites within this area using a sonic or ultrasonic device that delivers stimulation on a carrier wave” [0042]. Since the stimulation is delivered on a carrier wave, under broadest reasonable interpretation the ultrasonic generator is configured to generate ultrasonic energy.
The combination of Lattner, Kappus and Ball does not teach that the ultrasonic energy generated by the focused ultrasonic generator is “at 5 MHz”.
Tyler teaches that the ultrasonic energy generated by the focused ultrasonic generator is “at 5 MHz” [0077].
In regard to the ultrasonic energy being at 5 MHz, Tyler discloses “The acoustic frequency for bioTU is generally greater than about 100 kHz and less than about 10 MHz (205, 303, FIGS. 2 and 3), i.e. generally greater than about 100 kHz and less than about 10 MHz” [0077]. In this case the bioTU represents the ultrasonic generator and since the acoustic frequency can be generally greater than 100 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball such that it includes an ultrasonic generator capable of generating ultrasonic energy at 5 MHz as disclosed in Tyler in order to stimulate the vestibular system with high frequency ultrasound. Acoustic frequencies greater than about 1 MHz have been previously shown to be effective in ultrasound imaging and ultrasound neuromodulation [Tyler: 0068]. Therefore, since neuromodulation and the vestibular system are closely linked, under broadest reasonable interpretation, applying ultrasonic energy at frequencies between 1-10 MHz (i.e. at 5 MHz) would stimulate the vestibular system. Additionally, one skilled in the art could determine which frequencies within this range provide the optimal stimulation to the vestibular system through measuring the sway, balance etc. of the patient in response to stimulation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner”, Kappus et al. US 20160057525 A1 “Kappus” and Ball et al. US 6217508 B1 “Ball” as applied to claims 1, 3, 5, 11, 14, 16-17 and 20 above, and further in view of Budagher US 201602132248 A1 “Budagher”.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Lattner teaches “wherein the feedback loop is used” [0051].
In regard to a feedback loop to control the physiological response, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, 
The combination of Lattner, Kappus and Ball does not teach that the feedback loop is used “to treat orthostatic intolerance”.
Budagher teaches that the feedback loop is used “to treat orthostatic intolerance” [0072, 0043].
In regard to orthostatic intolerance, Budagher discloses “Orthostatic intolerance is a condition where specific positions of the body cause an excessive increase, decrease, or fluctuations in blood pressure or heart rate. […] One mechanism to rehabilitate this system is the use of vestibular input through the otolithic system to recalibrate the system so changes of position do not elicit an aberrant response from the body. […] The CAVORD (i.e. Computer Assisted Vestibular Ocular Rehabilitation Device) is a means of providing this stimulation in a manner that is specific to the injury that has occurred” [0072]. Since the CAVORD device can provide stimulation to the otolithic system (i.e. the vestibular system) in order to rehabilitate it and the CAVORD allows a practitioner to “monitor clinical biomarkers of accuracy, fatigue, and aberrancy” [0043], under broadest reasonable interpretation a feedback loop would have to be present in order to control the stimulation provides by the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner, Kappus and Ball so as to include the feedback loop controlling the treatment of orthostatic intolerance as disclosed in Budagher in order to recalibrate the vestibular system such that the patient does not experience extreme shifts in blood pressure or heart rate as a result of the patient moving from a lying or sitting position to a standing . 
Response to Arguments
Applicant’s arguments, see Remarks page 6-7, filed on 09/17/2021, with respect to the rejection of the claims 6-7 and 18-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner recognizes that “substantial exclusion” is used to distinguish that the direction of ultrasonic energy is directed toward either the saccule or the utricle such that diagnosis can be isolated from each other. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Remarks page , filed on , with respect to the  have been fully considered however the examiner finds them partially persuasive. The examiner respectfully asserts that the recitation of the phrase “for use” in claim 1 is an intended use of the system. The examiner respectfully maintains that the claim as written, does not include limitations specifically pertaining to diagnosing vestibular otolith function. As written, the system includes a focused ultrasonic generator to target acoustic radiation force to a selected otoconial mass within the patient’s inner ear and a focused capture device configured to capture a patient response to the acoustic radiation force being applied to the selected otoconial mass. Therefore, a system that is able to focus acoustic radiation force (i.e. ultrasonic energy) to an otoconial mass within the patient’s ear and capture patient response to the otoconial mass reads on the claim.
In spite of this disagreement, the examiner acknowledges that the combination of Lattner and Kappus does not teach “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle”. Thus the rejection 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tyler US 20120289869 A1 “Tyler”
Tyler is pertinent to the applicant’s disclosure because it recites “A focusing element, such as a metamaterial, may be used in conjunction with one or more transducers, and/or with phased arrays of transducers in order to focus or direct ultrasound waves […]” [0067].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793